DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 08, 2022 has been entered.
                                            Response to Arguments
3.	Applicant's arguments filed July 08, 2022 have been fully considered but they are not persuasive.
In re pages 12-13, applicants argue that Lee does not disclose each limitation of claims 1, 8 and 17. Lee discloses that the CPU 110 may decode or analyze a display mode change command IST and generate a first display command D_CMD1 and a second display command D_CMD2 according to a result of decoding or analysis. See, e.g., Lee, Column 5, Lines 19-21 and FIG. 1. The CPU 110 of Lee provides D- CMD1 to display controller 1 120 and provides D_CMD2 to display controller 2 140. See, e.g., Lee, FIG. 1. The CPU of Lee provides different command signals to different display controllers. Lee does not teach or suggest providing, by at least one processor, a channel select waveform to a first display controller and to a second display controller, the channel select waveform having a first waveform feature and a second waveform feature; and the channel select waveform configured to: instruct, based on the first waveform feature, the first display controller to provide at least a first portion of video data on a first channel; and instruct, based on the second waveform feature, the second display controller to provide at least a second portion of the video data on a second channel, the second channel different from the first channel.
In response, the examiner respectfully disagrees. As recognized by applicants that Lee discloses the CPU 110 may decode or analyze a display mode change command IST and generate a first display command D_CMD1 and a second display command D_CMD2 according to a result of decoding or analysis. See, e.g., Lee, column 5, lines 19-21 and Fig. 1. The CPU 110 of Lee provides D_CMD1 to display controller 1 120 and provide D_CMD2 to display controller 2-140. See, e.g., Lee, Fig. 1. The CPU of Lee provides different command signals to different display controllers. However, Lee shows in FIG. 2, that the same IST command is inputted to CPU 110-1 and 110-2. The CPU 110-1 and 110-2 generates display command D_CMD1 or D_CMD2, respectively, in response to a display mode change command IST. It is noted that the ISD command has waveform and having first waveform feature (D_CMD1) and second waveform feature (D_CMD2). The CPU 110-1 is interpreted as the claimed first display controller and the CPU 110-2 is interpreted as the claimed second display controller. Thus, the amended claims 1, 8 and 17 are anticipated by FIG. 2 of Lee.
In re pages 13-14, applicants state that dependent claims are allowable for the same reasons as discussed above with respect to independent claims 1, 8 and 17.
In response, as discussed above, Lee does disclose all the claimed limitations of independent claims 1, 8 and 17.
                                          Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 5, 8-9, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Lee et al. (US Patent No. 8,963,798 B2).
In considering claim 1, Lee et al. discloses all the claimed subject matter, note 1) provide a channel select waveform to a first display controller and to a second display controller, the channel select waveform having a first waveform feature and a second waveform feature is met by the display mode change command IST, the CPU 110-1, the CPU 110-2, the first display command D_CMD1, the second display command D_CMD2 (Fig. 2, col. 5, lines 5-35 and col. 6, lines 20-33), 2) the claimed the channel select waveform configured to: instruct, based on the first waveform feature the first display controller to provide at least a first portion of video data on a first channel is met by the CPU 110-1 along the first display controller 120 to outputs a plurality of first timing control signals CTRL1 with a first video data DATA1 to a first display 130 (Fig. 2, col. 5, line 5 to col. 6, line 33), and 3) the claimed instruct, based on the second waveform feature, the second display controller to provide at least a second portion of the video data on a second channel, the second channel different from the first channel is met by the CPU 110-2 along the second display controller 140 which outputs a plurality of second timing control signals CTRL2 with a second video data DATA2 to a second display 150 (Fig. 2, col. 5, line 5 to col. 6, line 33).  
In considering claim 2, the claimed further configured to obtain the first portion of the video data and the second portion of the video data; provide the first portion of the video data and the second portion of the video data at a frequency; and determine that the first display controller is to provide the first portion of the video data based on a synchronization signal having the frequency is met by the CPU 110 and the first display controller 120 which generates a first synchronizing information Sync_1X in response to the first display command D-_CMD1 (Figs. 1-3, col. 6, line 34 to col. 7, line 44).  
In considering claim 5, the claimed wherein the video data includes a first video frame and a second video frame, the first waveform feature is a rising edge and a second waveform feature is a falling edge, and the multi-channel controller is configured to cause: the first display controller to provide the first video frame on the first channel in response to the rising edge; and the second display controller to provide the second video frame on the second channel in response to the falling edge is met by the frame buffer 160 and the first video output logic circuit 129 controls a timing, e.g., a start time-point of rising edge or falling edge, of at least one of a plurality of first timing control signals CTRL1 (Figs. 5-6, col. 9, line 23 to col. 11, line 16).  
Claim 8 is rejected for the same reason as discussed in claim 1 above and further the claimed a first display device; a first display controller coupled to the first display device; a second display device; a second display controller coupled to the second display device; and at least one processor coupled to the first display controller and to the second display controller is met by the displays 130 and 150, the display controllers 120 and 140, the CPU 110 (Fig. 1, col. 4, line 61 to col. 6, line 19).
Claim 9 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 5 above.
Claim 17 is rejected for the same reason as discussed in claim 1 above. 
Claim 19 is rejected for the same reason as discussed in claim 5 above.
Allowable Subject Matter
6.	Claims 3-4, 6-7, 10-12, 14-16, 18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foster (US 2007/0222774 A1) discloses artifact-free transitions between dual display controllers.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 30, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422